Title: To George Washington from Major General Philip Schuyler, 7 October 1778
From: Schuyler, Philip
To: Washington, George


          
            Dear Sir
            Fredericksburgh, Octo: 7th 1778
          
          I have communi[ca]ted to Colo: Harrisson my sentiments on the Subject of General Starks letter respecting the post at Fort Edward.
          
          
          
          Permit me to Suggest to Your Excellency that If an Attempt should be made On Canada either the ensuing winter or Spring that It will be necessary as early as possible to provide boards In the Vicinity of Fort Ann for the purpose of building Storehouses at Skensborough to receive a Magazine of provisions and other Stores, Shelter for the Men that are to Guard them, and for boats to Send on Supplies when the Army shall be In Canada, near Fort Ann is an exceeding good Sawmill belonging to the public which I believe requires very Little If any repair, near It is a good Blockhouse erected to Cover the Mill which will afford Comfortable Shelter for fifty men, Warners regiment which I understand is at Fort Edward might give a detatchment to Guard the Mill and Aid the Workmen, there are Also two other Mills about Six miles South of Fort Ann—belonging to Jones and Huffnagle these might Also be set to work If your Excellency thinks proper that any or all of them should be Employed Colo: Lewis ought to be advised of It the Soonest possible, If orders are given him on this head and I am Informed of It I will give him some advice that may expedite the Business.
          The Legislature of this State is Convened at Poughkipsie and many of my friends are there, I Intreat Permission to pass a few days at that place. I have the honor to be with perfect respect and Esteem Your Excellency’s Most Obedient Humble Servant
          
            Ph: Schuyler
          
        